ORDER

PER CURIAM.
Tinya Williams (“Movant”) appeals the trial court’s judgment denying her Rule 24.035 motion for post-conviction relief without an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no prece-dential value. We have, however, provided a memorandum, for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).